Citation Nr: 9918542	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  94-23 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation for depressive 
neurosis, post-traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from February 1941 to May 
1946.

This appeal arises from a January 1994 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to an increased evaluation for 
depressive neurosis with post-traumatic stress disorder 
(PTSD).  On appellate review in January 1998, the Board of 
Veterans' Appeals (Board) remanded the veteran's case for due 
process considerations.  After completing the Board's 
requested development, the case has been returned for 
appellate review. 

At his personal hearing in March 1999, the veteran stated 
that he wanted to pursue a claim of entitlement to service 
connection for hearing loss.  In response, the undersigned 
acknowledged that the matter was not before him at that time 
as it had not been properly developed for appellate review.  
The undersigned, however, stated that the matter would be 
referred to the RO for development.  Review of the record 
shows that, subsequently in March 1999, the RO adjudicated 
and denied the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.  Thus far, the veteran 
has not disagreed with that determination.  The matter, 
therefore, has not been properly developed for appellate 
review and is not on appeal before the Board.

REMAND

The veteran contends that an evaluation in excess of 50 
percent is warranted for his depressive neurosis with PTSD 
disability.  The veteran asserts that he experiences 
increased depression, fatigue, memory loss, indecisiveness, 
and lack of concentration.  In view of the foregoing, the 
veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that a disability has worsened serves to 
render the claim well grounded.  Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  VA, therefore, has a duty to assist the veteran in 
the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).

Prior to November 7, 1996, the regulations provided that when 
PTSD caused considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people with reliability, flexibility, and efficiency 
levels so reduced by reason of psychoneurotic symptoms as to 
result in considerable industrial impairment, a 50 percent 
evaluation was warranted.  When there was severe social 
impairment and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe inability to 
obtain or retain employment, a 70 percent evaluation was 
warranted.  When the disability caused totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior and the 
veteran was demonstrably unable to obtain or retain 
employment, a 100 percent evaluation was warranted.  
38 C.F.R. § 4.132, Diagnostic Code 9411.

 Effective November 7, 1996, 38 C.F.R. § 4.132 was revised 
and redesignated in the Schedule of Ratings for Mental 
Disorders as 38 C.F.R. § 4.130.  61 Fed. Reg. 52695-52702 
(October 8, 1996).  Under the new regulation, the evaluation 
criteria for mental disorders substantially changed, in that 
the criteria focused on the individual symptoms as manifested 
throughout the record, rather than on medical opinions 
characterizing overall social and industrial impairment as 
mild, definite, considerable, severe, or total.  In this 
case, it is noted that the veteran's last VA psychiatric 
examination was conducted in December 1993.  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
held where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran applies unless Congress provides 
otherwise.  Id.; see also Marcoux v. Brown, 9 Vet. App. 289 
(1996).  Additionally, in Massey v. Brown, 7 Vet. App. 204 
(1994), the Court remanded a decision of the Board as a 
result of the Board's failure to support its decision with 
evidence that correlates clearly to the proscribed schedular 
criteria.  The Court reasoned "[t]he Board's consideration 
of factors which are wholly outside the rating criteria 
provided by regulations is error as a matter of law."  Id. 
at 208, (citation omitted). 

In light of Karnas and Massey, the Board finds that the 
veteran's neuropsychiatric disability should be re-examined 
under the new and the old criteria.  VA's duty to assist the 
veteran includes providing him with a thorough and 
contemporaneous medical examination where indicated by the 
facts and circumstances of an individual case to ensure that 
the evaluation of the claimed disability will be a fully 
informed one.  Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990); 38 C.F.R. § 4.2 (1998). 

Additionally, under Bernard v. Brown, 4 Vet. App. 384 (1993), 
the claimant is entitled to notice of all applicable law and 
regulatory provisions so that he may formulate arguments and 
provide evidence of entitlement to the benefit sought.  
Inasmuch as the veteran has not been apprised of the revised 
rating criteria, a remand is warranted on this basis as well.

In view of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
this matter is REMANDED for the following actions:

1.  The RO should request that the 
veteran provide the complete dates of 
treatment, if any, as well as the names 
and addresses of all health care 
providers where he has received treatment 
for depressive neurosis with PTSD since 
December 1993, including VA treatment 
reports from the VA Medical Center at San 
Diego, California.  After obtaining the 
necessary authorization from the veteran, 
the RO should contact the medical care 
providers identified and request copies 
of treatment records that are not already 
incorporated in the claims file.

2.  The RO should schedule the veteran 
for a VA psychiatric examination in order 
to determine the extent of the service-
connected depressive neurosis with PTSD 
disability with consideration of the new 
criteria for evaluation of psychiatric 
disorders.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined to 
be necessary by the psychiatrist) should 
be conducted in order to identify and 
describe the symptomatology attributable 
to depressive neurosis with PTSD.  In 
addition, the report of examination 
should contain a detailed account of all 
manifestations of neuropsychiatric 
disabilities found to be present.  If 
there is an additional psychiatric 
disorder or disorders not related to the 
service-connected disability, and this 
additional disorder or disorders produce 
symptomatology, the examiner is requested 
to provide an opinion as to which 
symptoms are attributable to the service-
connected disability and which are not.  
If such distinction can not be made, it 
should be so specified.  The examiner 
should also express an opinion on the 
extent to which the service-connected 
depressive neurosis with PTSD disability 
affects occupational and social 
functioning.  A multi-axial assessment 
should be conducted, and a thorough 
discussion of Axis IV (psychosocial and 
environmental problems) and Axis V 
(Global Assessment of Functioning (GAF) 
score, with an explanation of the numeric 
code assigned, as provided in DSM-IV), is 
to be included.  The claims folder and a 
copy of this remand must be made 
available to the physician for review 
prior to examination.

3.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
Specifically, the RO should ensure that 
the requested examination and opinions 
are in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Upon completion of the above 
requested development, the RO should 
evaluate the veteran's claim under a 
broad interpretation of the applicable 
regulations, consistent with 38 C.F.R. §§ 
4.3 and 4.7 (1998), and with 
consideration of the mental disorders 
rating criteria in effect prior to and as 
of November 7, 1996.  If the benefit 
sought on appeal remains denied the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, containing all applicable laws and 
regulations not previously included and 
an explanation as to which criteria were 
used in rating the disability and why the 
selected criteria are more favorable to 
the veteran.  The applicable opportunity 
to respond should be provided.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if warranted.  No action is 
required of the veteran until he receives further notice.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









